[Cite as Conley v. Conley, 2013-Ohio-4309.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


LISA M. CONLEY,                                  :        MEMORANDUM OPINION

                 Plaintiff-Appellant,            :
                                                          CASE NO. 2013-L-074
        - vs -                                   :

SEAN CONLEY,                                     :

                 Defendant-Appellee.             :


Civil Appeal from the Court of Common Pleas, Domestic Relations Division, Case No.
10 DR 788.

Judgment: Appeal dismissed.


Thomas A. McCormack, McCormack Family Law, 1915 The Superior Building, 815
Superior Avenue, East, Cleveland, OH 44114 (For Plaintiff-Appellant).

Linda D. Cooper, Cooper & Forbes, 166 Main Street, Painesville, OH 44077-3403 (For
Defendant-Appellee).



COLLEEN MARY O’TOOLE, J.

        {¶1}     On August 8, 2013, appellant, Lisa M. Conley, by and through counsel,

filed a notice of appeal from a July 8, 2013 entry of the Lake County Court of Common

Pleas, Domestic Relations Division. The notice of appeal was due on July 7, 2013,

which was not a holiday or a weekend.

        {¶2}     App.R. 4(A) states that:

        {¶3}     “A party shall file the notice of appeal required by App.R. 3 within thirty

days of the later of entry of the judgment or order appealed or, in a civil case, service of
the notice of judgment and its entry if service is not made on the party within the three

day rule period in Rule 58(B) of the Ohio Rules of Civil Procedure.”

        {¶4}   Loc.R. 3(D)(2) of the Eleventh District Court of Appeals provides:

        {¶5}   In the filing of a Notice of Appeal in civil cases in which the trial

               court clerk has not complied with Ohio Civ.R. 58(B), and the Notice

               of Appeal is deemed to be filed out of rule, appellant shall attach an

               affidavit from the trial court clerk stating that service was not

               perfected pursuant to Ohio App.R. 4(A).        The clerk shall then

               perfect service and furnish this court with a copy of the appearance

               docket in which date of service has been noted.              Lack of

               compliance shall result in the sua sponte dismissal of the appeal

               under Ohio App.R. 4(A). (Emphasis sic.)

        {¶6}   Here, appellant has not complied with the 30-day rule set forth in App.R.

4(A) nor alleged that there was a failure by the trial court clerk to comply with Civ.R.

58(B). Appellant has not submitted an affidavit from the trial court clerk pursuant to

Loc.R. 3(D)(2). The time requirement is jurisdictional in nature and may not be enlarged

by an appellate court. State ex rel. Pendell v. Adams Cty. Bd. of Elections, 40 Ohio

St.3d 58, 60 (1988); see also App.R. 14(B).

        {¶7}   Accordingly, this appeal is dismissed, sua sponte, pursuant to App.R.

4(A).



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.


                                              2